DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.
 
The present application is being examined under the pre-AIA  first to invent provisions. Per amendment dated 2/8/21, claims 46-62 are currently pending in the application.

Support for limitation drawn to the amount of copolymer surfactant incorporated in the latex base paint in newly added claim 60 is in US 9,139,676 (US ‘676 col. 26, lines 12-23). Accordingly, the priority date accorded to claims 60-62 is the priority date accorded to US ‘676, i.e. Aug. 8, 2009.

Claim Objections
Claims 60-62 are objected to because of the following informality: 
Claims recite the limitations “where in the amount of copolymer surfactant incorporated in the latex tint base paint” and “polymer solids in the latex tint base”.  The phrase “the latex tint base” at the end of the claim should be amended to recite “the latex tint base paint” to provide consistency within the claim language.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitation “wherein a weight percentage of said monomers in the colorant composition ranges from 1.32% to 2.28%”. The limitation renders the claim indefinite because the coloration composition is not recited as comprising monomers therein. Claims 47-59 are included in this rejection because of their dependence on rejected base claim 46. For the purpose of examination, Examiner interprets the limitation in claim 46 to mean that the surfactant copolymer is present within the recited range, i.e. monomers are in polymerized form.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 46-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binns et al. (US 6,287,377 Bl), in view of Robinson (US 5,770,760 (references of record).
Binns teaches a universal tinting concentrate for water-based paints and coatings, wherein the universal tinting concentrate is a composition which includes a colorant component, such as pigment, colorant, tinting agent and/or metal effect agent; a pigment dispersant including an organic acid containing no more than 70 carbon atoms, and a pH-neutralizing agent (Ab.) (reads on colorant composition). The reference further teaches the concentrate as comprising a thickener, a colorant and water (Examples 1-8, reference claims 21, 40), and teaches one or more thickeners such as cellulose ethers, alkali soluble acrylates, hydrophobic allyl modified alkali-swellable emulsions etc. (col. 8, lines 15-32). The reference further teaches that the concentrates for tinting aqueous-based paints and coating compositions (col. 2, lines 48-62, col. 3, lines) formed by blending aqueous dispersions (col. 4, lines 24-33). Working Examples 9 to 14 are directed to blending the tinting concentrates with latex and alkyd bases (col. 11, lines 45-52). Binns additionally teaches a thickener amount of between zero and 5% by wt. of the tinting concentrate (col. 8, lines 15-19).
Binns fails to teach or suggest a tinting concentrate comprising a copolymer surfactant of claim 46 which is attached to color pigment to form composite particles in an amount as in the claimed invention.
	At the outset, it is noted that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Secondary reference to Robinson teaches Robinson et al. teach aqueous thickener or thixotropic polymers prepared from (A) about 15-60 weight % of a C3-C8 -ethylenically unsaturated carboxylic acid monomer (reads monomer (a)), (B) about 15 to 80 weight.% of a nonionic copolymerizable C2-C12 -ethylenically unsaturated monomer (reads on (b)) and (C) about 1 to 30 weight % of nonionic ethylenically unsaturated monomer, such as tristrylpoly(ethyleneoxy)methyl acrylate (reads on (c)) (Ab.. col. 2, lines 24-65, col. 3, lines 1-30. Examples 1-3). The reference further teaches that the disclosed emulsion copolymers are advantageous over thickening agents such as cellulose ether and alkali swellable latex copolymer (col. 1, lines 24-32), that the polymers, which surprising develop maximum viscosity at lower pHs than similar products available in the prior art, can be prepared in the form of an aqueous colloidal dispersion which dissolves almost instantly upon pH adjustment, provides for ease of handling, metering, and dispersing the liquid emulsion polymer, and that the rapid solubilization by controlled pH adjustment, and the highly desirable rheological properties make the liquid emulsion polymer a most effective and efficient thickening agent for a wide variety of applications, including latex paints and other aqueous coating and heavy solids compositions. Given the teaching in Robinson on claimed copolymer surfactant with sufficient specificity, the teaching in Binns on tinting concentrates comprising between zero to 5 wt.% of one or multiple thickeners, it would have bene obvious to one of ordinary skill in the art, at the time invention was made, to utilize Robinson’s thickener (co)polymer in any amount ranging between zero to 5 wt.%, including in amounts within the scope of the present invention, in Binns’ tinting concentrates for use in latex base paint formulations with a reasonable expectation of success. Additionally, given that Binns’ teaches a variety of inorganic and organic pigments (col. 6-7 bridging paragraph), and given that Robinson teaches thickener copolymers that read on claimed surfactant copolymers, a skilled artisan would reasonably expect a combination of Binns’ inorganic and organic pigments and Robinson’s thickener copolymers to provide for composite particles via interaction of the pigment with the hydrophobic moieties and/or hydrophilic moieties, absent evidence to the contrary (obviates claims 46, 58, 59). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 47, Robinson teaches styryl phenyl moiety (Formula 1, col. 2, reference claim 1).
With regard to claims 48-51, Binns does not teach a volatile solvent, crystalline silica, formaldehyde or alkylphenolethoxylate as an essential component of the tinting concentrates. Binns additionally teaches VOC-free systems (col. 7, lines 19-24).
With regard to claim 52, Binns teaches organic and inorganic pigments (col. 6-7, bridging paragraph).
With regard to claim 53, Binns teaches a co-surfactants for the tinting concentrates (col. 7-8, bridging paragraph, ref. claims 18, 37).
With regard to claim 54, Binns teaches polyacrylate salts (col. 8, line 10), and is open to use of multiple thickeners, including cellulose ethers and carboxymethyl cellulose (col. 8, lines 15-32).
With regard to claim 55, disclosed nonionic monomers (B) in Robinson (col. 4, lines 25-35) encompass claimed (b).
With regard to claims 56 and 57, Robinson teaches the nonionic surfactant monomer of Formula I (col. 2, lines 41-55);

    PNG
    media_image1.png
    298
    888
    media_image1.png
    Greyscale


Claims 60-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Binns et al. (US 6,287,377 Bl), in view of Robinson (US 5,770,760 (references of record) and further in view of Tanzer et al. (US 6,887,928 B2).
 	The discussions with regard to Binns and Robinson above in paragraph 9 are incorporated herein by reference. It is noted that Binns teaches tinting concentrates for aqueous latex paints (col. 3, line 35-col. 4, line 48), and further teaches adding tinting concentrates to latex paint bases (Ex. 9-11, 13, 14). Robinson teaches thickeners for aqueous latex paints (Ab.).
              Binns-Robinson combination fails to teach a composition comprising a copolymer surfactant in an amount within claimed range, based on the total polymer solids in the latex tint base.
              Tanzer teaches that tinting compositions may be added to base paint to prepare a coating composition, that the amount of tinting composition in the paint composition may range from 7.8 ml/liter to 31.2 ml/liter for a light-tint coating composition, from 31.2 ml/liter to 62.5 ml/liter for a mid-tone coating composition, and from 62.5 ml/liter to 93.7 ml/liter for a deep-tone coating composition (col. 7, lines 5-17). Given the generic teaching in Tanzer on variable amounts of tinting composition in the paint formulations, given the teaching in Binns that tinting concentrate may be used the latex tint bases, it would have been obvious to one ordinary skill in the art at the time the invention was made, to formulate paints from Binn’s tinting concentrate comprising Robinson’s thickener polymer in amounts between 0 and 5 wt.% of tinting concentrate, and a latex tint base, including those having a thickener copolymer in amounts as in the claimed range. For instance, Example 4 in Tanzer teaches adding 20.51 g of a tinting composition into 100 g of base paint formulation. The calculated amount of polymer solids in 100 g base paint formulation in TABLE 4.2 is about 34% wt.% i.e. 886g of base paint comprises 200+403.13g of RHOPLEX™ SG-10M as polymer binder. It is noted that solids content of RHOPLEX™ SG-10M is 50%. One skilled in the art would have found it obvious to prepare latex paint by mixing 100 g of tint base paint, based on either titanium dioxide grind or any other tint grind as desired, comprising about 34 wt.% polymer solids, and 20.51 g of Binn’s concentrate including between zero to 5 wt.% of Robinson’s thickener polymer, thereby obviating the claimed range of thickener polymer based on total polymer binder solids content.
 
Claims 60-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US 2005/0039635 A1), in view of Tanzer et al. (US 6,887,928 B2).
	Yang teaches copolymer surfactants and their use in, e.g., coatings such as latex paint and solvent-based paint, wherein the surfactants contain (a) from about 10% to about 80% by weight of at least one C3-C12 -ethylenically unsaturated carboxylic acid or anhydride, (b) from about 10% to about 80% by weight of at least one C2-C12  -ethylenically unsaturated vinyl monomer; (c) from about 0.01% to about 20% by weight of at least one surfactant monomer, and 
(d) optionally, up to 5% by weight of an ethylenically unsaturated cross-linking monomer [0045-0049]. As the surfactant monomers, the reference teaches (meth)acrylate monomers comprising ethyleneoxy units and a hydrophobic moiety [0058-0060]. Additionally, the reference teaches that colorant compositions comprising the surfactant copolymer, at least one pigment and water [0094-0097], and latex paints comprising tint base and a colorant composition [0034-0035, 0101-0102], [0144-0146]. Yang further teaches that the copolymer surfactants surfactant can interact with interact/associate with organic and inorganic pigments (read on color pigment composite particles) [0100]. Yang teaches claimed copolymer surfactant (as in working Example 3), a colorant composition thereof (Example 9, 2.28 wt.% copolymer surfactant) and mixed with an acrylic semi-gloss tint-base latex (Examples 13, 14), at a mixing ratio of 12 fl oz of colorant composition:116 fl oz of untinted paint, i.e. tint-base latex [0144-0150].
	Yang does not disclose a composition comprising a copolymer surfactant in claimed range, based on the total polymer solids in the latex tint base.
	The discussion with regard to Tanzer in paragraph 9 above is incorporated herein by reference. Tanzer teaches use of variable amounts of tinting composition in paint formulations. Additionally, Example 4 in Tanzer teaches adding 20.51 g of a tinting composition into 100 g of base paint formulation (reads on tint latex base). It would have been obvious to one ordinary skill in the art at the time the invention was made, to formulate a latex paint by mixing 20.51 g of Yang’s colorant composition of Example 3, with Tanzer’s base paint of Example 4 (comprising about 34 wt.% polymer solids) to provide for a composition comprising about 1.38 wt.% surfactant copolymer, based on polymer solids of the base paint. Additionally, a skilled artisan would have found it obvious to formulate paints by including any amount of colorant composition within the scope of Tanzer depending on the final desired tone, from base latex paints which may be tinted or untinted as such that taught in Tanzer, and thereby arrive at compositions comprising a surfactant copolymer within the range of claims 60-62, absent evidence of criticality for the claimed range.

Response to Arguments
In view of the amendment dated 2/8/21, all rejections set forth in the office action dated 11/18/20 are withdrawn and new grounds of rejections are set forth herein above. Applicant’s arguments with regard to the Binns- Robinson combination, relied herein above have been duly considered but are not deemed persuasive.
Applicant’s Arguments: 
Examples 1-8 of Binns lists a number of components including a polyether component (PEG 300) or poly aery late as dispersants, a dicarboxylic add as a wetting agent, and lecithin (animal or plant-based fat) or phosphate ester as co-surfactants, etc. It is important to note that Binns specifically warns that “great care must be used in selecting co-surfactants, as they can have a significant detrimental effect in properties” (from col. 7, line 65 to col. 8, lines 14). Binn’s admonition agrees with Applicants’ arguments presented on pages 8-1.0 of the Response filed on 15 September 2020. Hypothetical combination of Binns and Robinson would not lead to a predictable results, since it is unknown how Robinson’s copolymer thickener would react with lecithin and phosphate ester surfactants.
Examples 1-8 of Binns also disclose that the thickener make up from 0,15 wt.% (Ex, 8) to 1.10 wt.% (Ex. 6) and Binns suggests that the thickener can make between “about zero and 5% by weight of the tinting concentrate” (col. 8, lines 15-19). Robinson in Example 2, the only example of the emulsion copolymer, teaches that copolymer (100% solid monomers) (col, 8, lines 63-67) is neutralized and diluted in a solution to “1% solids by weight (col. 9, lines 1-2). “The thickening ability of 1% solution at a pH of about 7 were compared ...” to other thickeners (col, 10, lines 1-10). Assuming, arguendo, that the thickener’s weight percent disclosed in Binns is applicable to Robinson’s copolymer thickener, the amount of monomers in the copolymer thickener would be 0,0% to 0.05 wt.% (5% x 1%). It should be noted that in the Binns examples small amounts of the thickener is used in addition to greater amounts of wetting agent, surfactant and dispersant, etc. Those of ordinary skill in the art with the knowledge of the hypothetical Binns and Robinson combination would not apply such a low amount of a polymeric thickener as a polymeric surfactant with “a weight percentage of said monomers in the colorant composition ranges from 1.32% to 2.28%.” as claimed in claim 46,

Examiner’s Response: It is noted that the previously set forth rejections and the rejections presented above rely on Binns as the primary reference for its teaching on universal tinting concentrate for water-based paints and coatings. Binns teaches the concentrate as including a colorant component, such as pigment, colorant, tinting agent and/or metal effect agent; a pigment dispersant including an organic acid containing no more than 70 carbon atoms, a pH-neutralizing agent (Ab.), and a thickener (Examples 1-8, reference claims 21, 40). Binns additionally teaches a thickener amount of between zero and 5% by wt. of the tinting concentrate (col. 8, lines 15-19), and a skilled artisan would not limit the thickener amount to those of working Examples in Binn. Additionally, Examiner has relied upon the secondary reference to Robinson as a teaching reference, which teaches a copolymer thickener for use in aqueous latex paint compositions for a number of advantages disclosed therein, and the combination as a whole obviates the claimed compositional limitations. While Examples 1-8 of Binns lists a number of components including a polyether component (PEG 300) or polyacrylate as dispersants, a dicarboxylic add as a wetting agent, and lecithin (animal or plant-based fat) or phosphate ester as co-surfactants, etc., the transitional phrase “comprises” as recited in claim 46 does not necessarily exclude other unrecited components therein. Moreover, Applicants have not provided any objected evidence to show that Robinson’s thickener copolymers cannot provide for the disclosed advantages to Binn’s tinting concentrates and latex paints thereof, which comprise such additional components as listed by Applicants. As stated above, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762